MEMORANDUM **
Shirley E. Lovelace appeals the district court’s summary judgment in favor of the Guardian Management Corporation in her employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Pottenger v. Potlatch Corp., 329 F.3d 740, 745 (9th Cir. 2003), and we affirm.
Lovelace contends that this court set out an incorrect standard for showing pretext at the summary judgment stage in Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054 (9th Cir.2002), and earlier decisions. Neither this panel nor the district court is free to ignore Ninth Circuit precedent. See Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir.2001). Moreover, the district court properly concluded that Lovelace did not produce sufficient evidence to create a triable issue of material fact as to whether the reasons stated for her discharge were pretext for unlawful discrimination. See Fed.R.Civ.P. 56(e); Pottenger, 329 F.3d at 746-47.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.